United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Plainfield, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0933
Issued: October 1, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 27, 2019 appellant, through counsel, filed a timely appeal from a March 8, 2019
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to review the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish that the acceptance
of her claim should be expanded to include right hand osteoarthritis as a condition causally related
to her accepted January 18, 2014 employment injuries.
FACTUAL HISTORY
On January 25, 2014 appellant, then a 54-year-old lead sales service associate, filed a
traumatic injury claim (Form CA-1) alleging that on January 18, 2014 she sustained a contusion
and bruise on the back of her right hand when the weight of a spring loaded hamper shifted as she
lifted two trays out of the hamper and a tray hit her hand while in the performance of duty. She
stopped work on January 19, 2014.3
OWCP subsequently accepted the claim for contusion and other tenosynovitis of the right
wrist and hand; other specified forms of effusion except tuberculosis, hemorrhagic effusion, right;
and hemarthrosis and villonodular synovitis of the right hand. It paid appellant wage-loss
compensation benefits on the supplemental rolls as of March 13, 2014.
In letters dated June 25, 2018, appellant, through counsel, requested that the acceptance of
her claim be expanded to include osteoarthritis involving the first and second metacarpal and first
metacarpophalangeal joint. Counsel submitted a right hand magnetic resonance imaging (MRI)
scan report dated April 7, 2014 from Dr. Brian M. Fagan, a Board-certified diagnostic radiologist.
Dr. Fagan provided an impression of hemorrhagic fluid distending the tendon sheath of the third
extensor tendon at the level of the metacarpophalangeal joint. There was no hemorrhagic fluid in
the extensor tendon sheath of the fourth digit and in the flexor tendon sheath of the second digit.
Dr. Fagan also provided an impression of no evidence of disruption of flexor or extensor tendons.
The collateral ligaments at the metacarpophalangeal joints were intact and there was no evidence
of fracture. Dr. Fagan further provided an impression of osteoarthritis involving the first and
second metacarpal joints and first metacarpophalangeal joint.
Counsel also submitted progress notes dated February 24, March 10 and 20, 2014 from
Dr. Ronald A. Hickombottom, an internist. Dr. Hickombottom noted that appellant was seen for
a follow-up visit for a job-related injury with a diagnosis of right hand second and third metacarpal
joint contusion and second and third digit tenosynovitis. He reported physical examination
findings and provided impressions of right hand contusion, right hand second, third, and fourth
metacarpal joint tenderness, and right hand second and third digit tenosynovitis.
Dr. Hickombottom advised that appellant was unable to work until further evaluation.
Additionally, counsel submitted a request from Alan Chen Surgical Associates, P.C. for
surgery to treat appellant’s diagnoses of synovitis and tenosynovitis, unspecified, and osteoarthritis
and hemarthrosis of the right hand.

3
On November 4, 2015 the employing establishment informed OWCP that appellant had returned to full-duty work
on December 3, 2014.

2

On July 9, 2018 OWCP referred a statement of accepted facts (SOAF) and the medical
record, to Dr. Nathan Hammel, a Board-certified orthopedic surgeon serving as an OWCP district
medical adviser (DMA), to determine whether the acceptance of appellant’s claim should be
expanded to include right hand second and third digit tenosynovitis, and osteoarthritis involving
the first and second carpal metacarpal and first metacarpophalangeal joints, right hand.
In an August 1, 2018 medical report, Dr. Hammel noted that he had reviewed the SOAF
and medical record. He indicated that the requested upgrade of tenosynovitis was encompassed
by the previously accepted right hand tenosynovitis. Dr. Hammel further related that regarding
the claimed arthritis, the SOAF described mechanism of injury was incapable of producing this
condition. He recommended against the expansion of the acceptance of the claim. Dr. Hammel
concluded that there was no rationalized discussion presented for evaluation.
OWCP, in a letter dated August 2, 2018, requested that counsel review Dr. Hammel’s
August 1, 2018 report. In a response letter dated August 9, 2018, counsel requested that OWCP
issue a decision and appropriate appeal rights if it declined to expand the acceptance of appellant’s
claim to include arthritis.
By decision dated August 16, 2018, OWCP denied the expansion of the acceptance of
appellant’s claim to include the additional condition of right hand osteoarthritis.
On August 28, 2018 appellant, through counsel, requested a telephonic hearing with a
representative of OWCP’s Branch of Hearings and Review.
Counsel thereafter submitted additional medical evidence including a June 30, 2014
physicians order from Alan Chen Surgical Associates, P.C. The order noted appellant’s right hand
physical restriction and indicated that approval for right middle finger and ring finger metacarpal
joint exploration with hemarthrosis drainage, extensor tenosynovectcomy of the right index,
middle, ring, and small fingers, and right thumb A1 pulley release had been denied as not related
to a work injury.
In a surgery booking form dated April 15, 2014, Dr. Alan Chen, a Board-certified plastic
surgeon, noted that a right middle finger and ring finger metacarpal joint exploration with
hemarthrosis drainage, extensor tenosynovectcomy of the right index, middle, ring, and small
fingers, and right thumb A1 pulley release was planned. In a progress note dated June 30, 2014,
Dr. Chen indicated that appellant was seen for a follow-up visit status post her right hand surgery.
He discussed findings on physical examination. Dr. Chen diagnosed musculoskeletal and
connective tissue disorders, and synovitis, tenosynovitis, and trigger finger, acquired. He advised
that given appellant’s mechanism of injury, a 20-pound plate hitting her right dorsal hand/knuckles
causing immediate swelling and a large hematoma (up to “5x7 centimeters”) with evidence of
extensor and tenosynovitis with hemarthrosis of multiple joints to right hand and tendon sheaths,
she needed right hand extensor and flexor tenosynovectomy of the right index, middle and ring
fingers with right thumb Al pulley release, and hemarthrosis drainage of the right middle, and ring
finger metacarpals. Dr. Chen indicated that this should have been done more than two months
prior, but it had been denied by workers’ compensation. In a note dated December 8, 2014, he
reiterated his diagnoses of synovitis and tenosynovitis, unspecified, and diagnosed osteoarthritis,
localized, primary hand.

3

During a telephonic hearing, held on January 9, 2019, appellant testified that Dr. Chen
performed surgery on her right hand in September 2014 because blood was going into her joints
and tendons.
An OWCP hearing representative, by decision dated March 8, 2019, affirmed the
August 16, 2018 decision finding that the medical evidence of record did not contain a rationalized
opinion sufficient to support a causal relationship between appellant’s right hand osteoarthritis and
the accepted January 18, 2014 employment injury.
LEGAL PRECEDENT

When an employee claims that a condition not accepted or approved by OWCP was due to
an employment injury, he or she bears the burden of proof to establish that the condition is causally
related to the employment injury. 4 To establish causal relationship between the condition, as well
as any attendant disability claimed and the employment event or incident, the employee must
submit rationalized medical opinion evidence based on a complete factual and medical
background, supporting such a causal relationship. 5 The opinion of the physician must be based
on a complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant. 6
The weight of medical evidence is determined by its reliability, its probative value, its convincing
quality, the care of analysis manifested, and the medical rationale expressed in support of the
physician’s opinion.7
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish that the
acceptance of her claim should be expanded to include right hand osteoarthritis as a condition
causally related to her accepted January 18, 2014 employment injuries.
In support of her claim, appellant submitted a progress note dated June 30, 2014 from
Dr. Chen. Dr. Chen diagnosed musculoskeletal and connective tissue disorders, and synovitis,
tenosynovitis, and trigger finger, acquired. He opined that based on appellant’s mechanism of
injury, surgery on her right hand was warranted. While Dr. Chen’s opinion is generally supportive
of causal relationship, he did not explain how appellant’s accepted conditions of contusion and
other tenosynovitis of the right wrist and hand; other specified forms of effusion except
tuberculosis, hemorrhagic effusion, right, and hemarthrosis and villonodular synovitis of the right

4

See T.F., Docket No. 17-0645 (issued August 15, 2018); Jaja K. Asaramo, 55 ECAB 200 (2004).

5

See S.A., Docket No. 18-0399 (issued October 16, 2018).

6

See P.M., Docket No. 18-0287 (issued October 11, 2018).

7

F.H., Docket No. 18-1238 (issued January 18, 2019).

4

hand caused the additional diagnosed conditions.8 Medical conclusions unsupported by rationale
are of diminished probative value and are insufficient to establish causal relation. 9 Dr. Chen’s
remaining note and surgery booking form addressed appellant’s right hand conditions and
requested surgery, but did not offer a medical opinion finding that the diagnosed conditions were
causally related to the accepted work injuries. Medical evidence which does not offer an opinion
regarding the cause of an employee’s condition is of no probative value on the issue of causal
relationship.10 For the foregoing reasons, the Board finds, that his reports are insufficient to
establish appellant’s burden of proof.
Similarly, Dr. Hickombottom’s February 24 and March 10 and 20, 2014 progress notes are
insufficient to establish appellant’s burden of proof. He provided impressions of right hand
contusion, right hand second, third, and fourth metacarpal joint tenderness, and right hand second
and third digit tenosynovitis. Dr. Hickombottom advised that appellant was unable to work until
further evaluation. He did not offer a medical opinion finding that the diagnosed conditions and
resultant disability were causally related to the accepted work injuries. 11 The Board finds,
therefore, that Dr. Hickombottom’s progress notes are insufficient to establish appellant’s burden
of proof.
Appellant also submitted Dr. Fagan’s April 7, 2014 diagnostic test report in support of her
claim. Diagnostic studies lack probative value as they do not address whether the employment
incident caused any of the diagnosed conditions. 12 This report, therefore, is also insufficient to
establish appellant’s claim.
OWCP referred appellant to the DMA, Dr. Hammel, for an opinion regarding whether the
acceptance of appellant’s claim should be expanded. Dr. Hammel found no additional
employment-related conditions and advised that the acceptance of appellant’s claim should not be
expanded. He explained that there was no need to upgrade the claim for tenosynovitis because
this condition was encompassed by the previously accepted right hand tenosynovitis. In addition,
Dr. Hammel explained that the mechanism of injury described in the SOAF was incapable of
producing the claimed arthritis. Moreover, he reasoned that there was no rationalized discussion
presented for evaluation.
The Board finds that appellant has not submitted sufficient rationalized medical evidence
to establish causal relationship between the accepted January 18, 2014 employment injuries and
the claimed additional conditions of right hand osteoarthritis. As such, appellant has not met her
burden of proof.

8

See S.O., Docket No. 19-0307 (issued June 18, 2019); S.J., Docket No. 16-0279 (issued April 20, 2016).

9

L.M., Docket No. 18-1514 (issued July 18, 2019).

10

See R.J., Docket No. 17-1365 (issued May 8, 2019).

11

See T.D., Docket No. 18-1157 (issued March 26, 2019).

12

See R.J., supra note 10; E.G., Docket No. 17-1955 (issued September 10, 2018).

5

On appeal counsel contends that OWCP’s March 8, 2019 decision is contrary to fact and
law. For the reasons set forth above, the Board finds that appellant has not met her burden of
proof.
Appellant may submit new evidence or argument with a written request for reconsideration,
to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C. § 8128(a) and
20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that the
acceptance of her claim should be expanded to include right hand osteoarthritis as a condition
causally related to her accepted January 18, 2014 employment injuries.
ORDER
IT IS HEREBY ORDERED THAT the March 8, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: October 1, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

